                           UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN – MILWAUKEE DIVISION


QUANTUM COLOR GRAPHICS, LLC,

                                Plaintiff,

                 v.                                            Case No.: 2019-cv-00387-WED

BEST GRAPHICS, INC. d/b/a BEST
GRAPHICS GROUP,

                                Defendant.


                                   JOINT RULE 26(f) REPORT



1.       Rule 26(f) Conference. Pursuant to Fed. R. Civ. P. 26(f), a discovery and case
         management conference was held on April 30, 2019, and was attended by Attorneys
         Rodney L. Lewis, Claire E. Brennan, and David A. McClurg for Plaintiff and Attorney
         Matthew W. O’Neill for Defendant. The conference was conducted via telephone.

2.       Preliminary Matters.

              a. Case Summary. The parties jointly submit the following case summary:

                 Defendant sold Plaintiff a Refurbished Iberica JRK 105 Die Cutter with Stripping
                 and Blanking (“Iberica Die Cutter”) for $217,000. Plaintiff alleges the Iberica Die
                 Cutter was never fully installed or operational, and states claims for breach of
                 contract and breach of warranty. Defendant denies that the Iberica Die Cutter was
                 not fully installed, claims Plaintiff’s claims are barred by the terms of the parties’
                 contract, and filed a counterclaim seeking the balance due under the contract.

              b. Jurisdiction. In its Second Amended Complaint, Plaintiff claims the Court has
                 diversity jurisdiction pursuant to 28 U.S.C. § 1332 because Plaintiff and its
                 respective members are citizens of Illinois or Florida, Defendant is a citizen of
                 Wisconsin, and the matter in controversy exceeds $75,000 exclusive of interest
                 and costs.




68392171.2
             Case 2:19-cv-00387-WED Filed 05/03/19 Page 1 of 4 Document 13
3.       Plan for Alternative Dispute Resolution (ADR)

                  a. Prior Efforts. The parties engaged in direct settlement discussions prior to filing.
                     There have been no further discussions since the filing.

                  b. Procedures for Mediation. The parties have discussed mediation, and while
                     Defendant has expressed a willingness to engage in mediation, the Plaintiff, based
                     on the history of the parties’ relationship and negotiations up to this point, does
                     not believe mediation would be fruitful at this time.

4.       Deadline for Initial Disclosures. Pursuant to Fed. R. Civ. P. 26(a), the parties will
         exchange their initial disclosures of information and documents by May 31, 2019.

5.       Plans for Discovery. The parties jointly propose to the court the following discovery
         plan:

         a.          Anticipated Subjects of Discovery. The parties anticipate that discovery will be
                     needed on the following specific subjects:

                            i.      Plaintiff’s claims and damages;
                           ii.      Defendant’s affirmative defenses and counterclaim.

             b.      Electronically Stored Information. The parties anticipate that this litigation will
                     require the disclosure of electronically stored information including, but not
                     limited to electronic communications exchanged between the parties that are
                     relevant to the subject matter of the pending litigation, and other email
                     correspondence and text messages relating to the contract.

         c.          Anticipated Issues During Discovery.          The parties do not anticipate any
                     disputed issues in discovery.

         d.          Claims of Privilege. With respect to claims of privilege and/or protection of trial
                     preparation materials that are asserted during discovery, the parties mutually
                     agree that any materials or documents that are privileged or protected as trial-
                     preparation materials and inadvertently disclosed or produced by one party to
                     another, shall be handled and returned in accordance with Fed. R. Civ. P.
                     26(b)(5). This agreement includes the handling of all privileged or protected
                     materials or documents that are disclosed or produced electronically.

         e.          Interrogatories. There will be a maximum of twenty-five (25) interrogatories,
                     including all discrete subparts, served by any party on another party.

                                                       2

68392171.2
              Case 2:19-cv-00387-WED Filed 05/03/19 Page 2 of 4 Document 13
         f.       Requests for Admission. There will be a maximum of twenty-five (25) requests
                  for admission, including all discrete subparts, served by any party on another
                  party.

         g.       Depositions. Defendant proposes a maximum of four (4) depositions taken by
                  Plaintiff and four (4) by Defendant. Each deposition will be limited to one,
                  seven-hour day (unless otherwise agreed by the parties). Plaintiff proposes a
                  maximum of eight (8) depositions for each party, under the same time limitations.
                  Expert witness depositions are in addition to these anticipated fact-witness
                  depositions.

         h.       Expert Witnesses. If expert testimony is used in this case, disclosures required
                  by Fed. R. Civ. P. 26(a)(2), including reports from retained experts, will be served
                  by Plaintiffs by August 1, 2019 and by Defendants by October 1, 2019.
                  Disclosures and reports of any rebuttal experts will be served by November 1,
                  2019.

         i.       Close of Discovery. The parties will complete all discovery by November 15,
                  2019.

6.       Anticipated Motions.

         a.       Motions to Dismiss. The parties do not anticipate the filing of any motions to
                  dismiss.

         b.       Motions to Amend. Plaintiff filed a Second Amended Complaint on May 3,
                  2019. The parties do not anticipate further amended pleadings.

         c.       Joinder of Parties. Any motion for leave to join additional parties will be filed
                  by July 1, 2019.

         d.       Other Dispositive Motions. The parties anticipate that other dispositive motions
                  (e.g. summary judgment) will be filed in this case. All such motions will be filed
                  by November 15, 2019.

         e.       Motions to Limit and/or Exclude Expert Testimony. All motions to exclude
                  testimony of expert witnesses pursuant to Fed. R. Evid. 702-705, Daubert v.
                  Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), Kumho Tire Co. v.
                  Carmichael, 526 U.S. 137 (1999), or similar case law, will be filed no later than
                  December 15, 2019.

7.       Other Items.
                                                   3

68392171.2
              Case 2:19-cv-00387-WED Filed 05/03/19 Page 3 of 4 Document 13
              a. Trial Date. The parties anticipate being ready for trial beginning February 3,
                 2020. The parties anticipate that the trial will take approximately two (2) days.
                 The trial is expected to be a bench trial.

              b. Jurisdiction of Magistrate Judge. The parties have consented to trial by a
                 Magistrate Judge.

Date: May 3, 2019

                                              POLSINELLI PC
                                              Attorneys for Plaintiff


                                              /s/ Rodney L. Lewis
                                              Rodney L. Lewis
                                              Anthony J. Nasharr
                                              Claire E. Brennan
                                              150 N. Riverside Plaza, Suite 3000
                                              Chicago, IL 60606
                                              rodneylewis@polsinelli.com
                                              anasharr@polsinelli.com
                                              cbrennan@polsinelli.com
                                              312-819-1900


                                              FOX, O’NEILL & SHANNON, S.C.
                                              Attorneys for Defendant


                                              /s/ Matthew W. O’Neill
                                              Matthew W. O’Neill
                                              State Bar No. 1019269
                                              622 North Water Street, Suite 500
                                              Milwaukee, WI 53202
                                              mwoneill@foslaw.com
                                              414-273-3939




                                                 4

68392171.2
             Case 2:19-cv-00387-WED Filed 05/03/19 Page 4 of 4 Document 13
